Rao, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the parties hereto, subject to the approval of the Court, that the market value or the price at the time of exportation to the United States, of the merchandise covered by the above appeal for reappraisement, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of Japan, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, including the cost of all containers and coverings of whatever nature, and all other costs, charges, and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, was the entered value; and that on or about the time of exportation such or similar merchandise was not freely offered for sale or sold in Japan for domestic consumption.
IT IS FURTHER STIPULATED AND AGREED that the above appeal for reappraisement may be deemed to be submitted for decision upon this stipulation.
On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such value was the entered value.
Judgment will be entered accordingly.